

116 S2788 IS: Bipartisan American Miners Act of 2019
U.S. Senate
2019-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2788IN THE SENATE OF THE UNITED STATESNovember 6, 2019Mr. Manchin (for himself, Mrs. Capito, Mr. McConnell, Mr. Jones, Mr. Kaine, Ms. Duckworth, Mr. Brown, Mr. Casey, Mr. Durbin, Mr. Warner, Mr. Portman, Ms. Sinema, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Surface Mining Control and Reclamation Act of 1977 to transfer certain funds to the
			 1974 United Mine Workers of America Pension Plan, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bipartisan American Miners Act of 2019. 2.Transfers to 1974 UMWA Pension Plan (a)In generalSubsection (i) of section 402 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232) is amended—
 (1)in paragraph (3)(A), by striking $490,000,000 and inserting $750,000,000; (2)by redesignating paragraph (4) as paragraph (5); and
 (3)by inserting after paragraph (3) the following:
					
						(4)Additional
				amounts
 (A)CalculationIf the dollar limitation specified in paragraph (3)(A) exceeds the aggregate amount required to be transferred under paragraphs (1) and (2) for a fiscal year, the Secretary of the Treasury shall transfer an additional amount equal to the difference between such dollar limitation and such aggregate amount to the trustees of the 1974 UMWA Pension Plan to pay benefits required under that plan.
 (B)Cessation of transfersThe transfers described in subparagraph (A) shall cease as of the first fiscal year beginning after the first plan year for which the funded percentage (as defined in section 432(j)(2) of the Internal Revenue Code of 1986) of the 1974 UMWA Pension Plan is at least 100 percent.
 (C)Prohibition on benefit increases, etcDuring a fiscal year in which the 1974 UMWA Pension Plan is receiving transfers under subparagraph (A), no amendment of such plan which increases the liabilities of the plan by reason of any increase in benefits, any change in the accrual of benefits, or any change in the rate at which benefits become nonforfeitable under the plan may be adopted unless the amendment is required as a condition of qualification under part I of subchapter D of chapter 1 of the Internal Revenue Code of 1986.
 (D)Critical status to be maintainedUntil such time as the 1974 UMWA Pension Plan ceases to be eligible for the transfers described in subparagraph (A)—
 (i)the Plan shall be treated as if it were in critical status for purposes of sections 412(b)(3), 432(e)(3), and 4971(g)(1)(A) of the Internal Revenue Code of 1986 and sections 302(b)(3) and 305(e)(3) of the Employee Retirement Income Security Act;
 (ii)the Plan shall maintain and comply with its rehabilitation plan under section 432(e) of such Code and section 305(e) of such Act, including any updates thereto; and
 (iii)the provisions of subsections (c) and (d) of section 432 of such Code and subsections (c) and (d) of section 305 of such Act shall not apply.
 (E)Treatment of transfers for purposes of withdrawal liability under ERISAThe amount of any transfer made under subparagraph (A) (and any earnings attributable thereto) shall be disregarded in determining the unfunded vested benefits of the 1974 UMWA Pension Plan and the allocation of such unfunded vested benefits to an employer for purposes of determining the employer’s withdrawal liability under section 4201 of the Employee Retirement Income Security Act of 1974.
 (F)Requirement to maintain contribution rateA transfer under subparagraph (A) shall not be made for a fiscal year unless the persons that are obligated to contribute to the 1974 UMWA Pension Plan on the date of the transfer are obligated to make the contributions at rates that are no less than those in effect on the date which is 30 days before the date of enactment of the Bipartisan American Miners Act of 2019.
							(G)Enhanced annual reporting
 (i)In generalNot later than the 90th day of each plan year beginning after the date of enactment of the Bipartisan American Miners Act of 2019, the trustees of the 1974 UMWA Pension Plan shall file with the Secretary of the Treasury or the Secretary's delegate and the Pension Benefit Guaranty Corporation a report (including appropriate documentation and actuarial certifications from the plan actuary, as required by the Secretary of the Treasury or the Secretary's delegate) that contains—
 (I)whether the plan is in endangered or critical status under section 305 of the Employee Retirement Income Security Act of 1974 and section 432 of the Internal Revenue Code of 1986 as of the first day of such plan year;
 (II)the funded percentage (as defined in section 432(j)(2) of such Code) as of the first day of such plan year, and the underlying actuarial value of assets and liabilities taken into account in determining such percentage;
 (III)the market value of the assets of the plan as of the last day of the plan year preceding such plan year;
 (IV)the total value of all contributions made during the plan year preceding such plan year; (V)the total value of all benefits paid during the plan year preceding such plan year;
 (VI)cash flow projections for such plan year and either the 6 or 10 succeeding plan years, at the election of the trustees, and the assumptions relied upon in making such projections;
 (VII)funding standard account projections for such plan year and the 9 succeeding plan years, and the assumptions relied upon in making such projections;
 (VIII)the total value of all investment gains or losses during the plan year preceding such plan year; (IX)any significant reduction in the number of active participants during the plan year preceding such plan year, and the reason for such reduction;
 (X)a list of employers that withdrew from the plan in the plan year preceding such plan year, and the resulting reduction in contributions;
 (XI)a list of employers that paid withdrawal liability to the plan during the plan year preceding such plan year and, for each employer, a total assessment of the withdrawal liability paid, the annual payment amount, and the number of years remaining in the payment schedule with respect to such withdrawal liability;
 (XII)any material changes to benefits, accrual rates, or contribution rates during the plan year preceding such plan year;
 (XIII)any scheduled benefit increase or decrease in the plan year preceding such plan year having a material effect on liabilities of the plan;
 (XIV)details regarding any funding improvement plan or rehabilitation plan and updates to such plan; (XV)the number of participants and beneficiaries during the plan year preceding such plan year who are active participants, the number of participants and beneficiaries in pay status, and the number of terminated vested participants and beneficiaries;
 (XVI)the information contained on the most recent annual funding notice submitted by the plan under section 101(f) of the Employee Retirement Income Security Act of 1974;
 (XVII)the information contained on the most recent Department of Labor Form 5500 of the plan; and (XVIII)copies of the plan document and amendments, other retirement benefit or ancillary benefit plans relating to the plan and contribution obligations under such plans, a breakdown of administrative expenses of the plan, participant census data and distribution of benefits, the most recent actuarial valuation report as of the plan year, copies of collective bargaining agreements, and financial reports, and such other information as the Secretary of the Treasury or the Secretary's delegate, in consultation with the Secretary of Labor and the Director of the Pension Benefit Guaranty Corporation, may require.
 (ii)Electronic submissionThe report required under clause (i) shall be submitted electronically. (iii)Information sharingThe Secretary of the Treasury or the Secretary's delegate shall share the information in the report under clause (i) with the Secretary of Labor.
 (iv)PenaltyAny failure to file the report required under clause (i) on or before the date described in such clause shall be treated as a failure to file a report required to be filed under section 6058(a) of the Internal Revenue Code of 1986, except that section 6652(e) of such Code shall be applied with respect to any such failure by substituting $100 for $25. The preceding sentence shall not apply if the Secretary of the Treasury or the Secretary's delegate determines that reasonable diligence has been exercised by the trustees of such plan in attempting to timely file such report.
								(H)1974 UMWA
 Pension Plan definedFor purposes of this paragraph, the term 1974 UMWA Pension Plan has the meaning given the term in section 9701(a)(3) of the Internal Revenue Code of 1986, but without regard to the limitation on participation to individuals who retired in 1976 and thereafter..
				(b)Effective dates
 (1)In generalThe amendments made by this section shall apply to fiscal years beginning after September 30, 2016.
 (2)Reporting requirementsSection 402(i)(4)(G) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(i)(4)(G)), as added by this section, shall apply to plan years beginning after the date of the enactment of this Act.
 3.Inclusion in multiemployer health benefit planSection 402(h)(2)(C) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(h)(2)(C)) is amended—
 (1)by striking the Health Benefits for Miners Act of 2017 both places it appears in clause (ii) and inserting the Bipartisan American Miners Act of 2019; (2)by striking , would be denied or reduced as a result of a bankruptcy proceeding commenced in 2012 or 2015 in clause (ii)(II) and inserting or a related coal wage agreement, would be denied or reduced as a result of a bankruptcy proceeding commenced in 2012, 2015, 2018, or 2019;
 (3)by striking and at the end of clause (ii)(I), by striking the period at the end of clause (ii)(II) and inserting ; and, and by inserting after clause (ii)(II) the following new subclause:  (III)the cost of administering the resolution of disputes process administered (as of the date of the enactment of the Bipartisan American Miners Act of 2019) by the Trustees of the Plan.,
 (4)by striking January 1, 2017 in clause (ii) and inserting January 1, 2019; and (5)by adding at the end the following new clause:
				
 (vi)Related coal wage agreementFor purposes of clause (ii), the term related coal wage agreement means an agreement between the United Mine Workers of America and an employer in the bituminous coal industry that—
 (I)is a signatory operator; or (II)is or was a debtor in a bankruptcy proceeding that was consolidated, administratively or otherwise, with the bankruptcy proceeding of a signatory operator or a related person to a signatory operator (as those terms are defined in section 9701(c) of the Internal Revenue Code of 1986)..
			4.Reduction in minimum age for allowable in-service distributions
 (a)In generalSection 401(a)(36) of the Internal Revenue Code of 1986 is amended by striking age 62 and inserting age 59½. (b)Application to governmental section 457(b) plansClause (i) of section 457(d)(1)(A) of the Internal Revenue Code of 1986 is amended by inserting (in the case of a plan maintained by an employer described in subsection (e)(1)(A), age 59½) before the comma at the end.
 (c)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2019.